EXHIBIT PUBLIC SERVICE COMPANY OF NEW MEXICO Ratio of Earnings to Fixed Charges (In thousands, except ratio) Nine Months Ended Year Ended December 31, September 30, 2008 2007 2006 2005 2004 2003 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 42,924 $ 38,534 $ 40,541 $ 39,408 $ 36,801 $ 48,067 Amortization of debt premium, discount and expenses 3,624 4,618 2,871 2,856 3,036 2,958 Other interest 5,582 9,799 3,956 1,921 1,719 3,859 Estimated interest factor of lease rental charges 11,764 16,630 16,448 16,954 16,406 17,007 Interest capitalized 264 3,738 1,946 1,054 752 909 Total Fixed Charges $ 64,158 $ 73,319 $ 65,762 $ 62,193 $ 58,714 $ 72,800 Earnings, as defined by the Securities and Exchange Commission: Earnings before income taxes $ (63,159 ) $ 34,611 $ 89,657 $ 51,034 $ 114,690 $ 74,400 Fixed charges as above 64,158 73,319 65,762 62,193 58,714 72,800 Interest capitalized (264 ) (3,738 ) (1,946 ) (1,054 ) (752 ) (909 ) Earnings Available for Fixed Charges $ 735 $ 104,192 $ 153,473 $ 112,173 $ 172,652 $ 146,291 Ratio of Earnings to Fixed Charges 0.01 * 1.42 2.33 1.80 2.94 2.01 * The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $63.4 million for the nine months ended September 30, 2008.
